Citation Nr: 1427186	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-22 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a facial injury, or any residuals thereof.  

2.  Entitlement to service connection for a head injury, or any residuals thereof.  

3.  Entitlement to service connection for bilateral cataracts (claimed as due to a head injury).  

4.  Entitlement to service connection for fractured ribs, or any residuals thereof.  

5.  Entitlement to service connection for scars on back (claimed as a result of bayonet or knife or chest tube for pneumothorax).  

6.  Entitlement to service connection for spinal meningitis exposure, or any residuals thereof.  

7.  Entitlement to service connection for spinal neuropathies (claimed as due to spinal meningitis exposure).  

8.  Entitlement to service connection for right leg neuropathy (claimed as due to spinal meningitis exposure).  

9.  Entitlement to service connection for left leg neuropathy (claimed as due to spinal meningitis exposure).  

10.  Entitlement to service connection for bone swelling on the top of the head.

11.  Entitlement to service connection for migraine headaches.  

12.  Entitlement to service connection for loss of consciousness (claimed as due to an in-service flu vaccine).  

13.  Entitlement to service connection for blurred vision (claimed as due to an in-service flu vaccine).  

14.  Entitlement to service connection for an eye injury.  

15.  Entitlement to service connection for a deviated nasal septum.

16.  Entitlement to service connection for a fractured nose, or any residuals thereof.  

17.  Entitlement to service connection for rhinitis.  

18.  Entitlement to service connection for a bilateral hearing loss disorder.  

19.  Entitlement to service connection for scar behind right ear.  

20.  Entitlement to service connection for a dental injury.  

21.  Entitlement to service connection for injuries to back.  

22.  Entitlement to service connection for injuries to the right leg.  

23.  Entitlement to service connection for injuries to the left leg.  

24.  Entitlement to service connection for residuals of an in-service spinal tap.  

25.  Entitlement to service connection for recurring pneumonia.  

26.  Entitlement to service connection for residuals of a pneumothorax (also claimed as a lung injury).  

27.  Entitlement to service connection for a burn scar of the upper back.  

28.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

On the July 2013 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  This request was withdrawn by the Veteran in writing in December 2013, however, and no hearing request is currently pending.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  The appeal is REMANDED to the AOJ.  


REMAND

In his numerous statements to the Board, the Veteran has identified recent additional medical treatment at the Philadelphia VA Medical Center, the Victor J. Saracini VA Outpatient Clinic, and at University of Pennsylvania Hospital.  While the RO has in the past associated VA treatment records with the Veteran's physical and paperless claims file, no such records have been added since March 2013, over one year ago and prior to the most recent medical treatment reported by the Veteran.  Likewise, the recent treatment records from the University of Pennsylvania Hospital have not been obtained.  For this reason, remand is required to obtain any VA treatment records and to try to obtain pertinent private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any pertinent medical records not already received from the Philadelphia VA Medical Center, the Victor J. Saracini VA Outpatient Clinic and any other VA facilities at which the Veteran has received treatment since March 2013.  If no such records are available, that fact should be noted for the record.  

2.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who provided treatment since 2012 for the claimed disorders.  This request should include but not be limited to the treatment records from the University of Pennsylvania Hospital.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.  Any negative reply should be documented for the record.  In the alternative, the Veteran may obtain such records and submit them to VA.  

3.  After undertaking any additional development deemed appropriate, adjudicate the claim to reopen service connection for a dental disorder in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
